               Case 2:11-cr-00468-TLN Document 422 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            NO. 2:11-CR-00468 TLN

12                                  Plaintiff,            ORDER

13                            v.

14   ERIK HERMANN GREEN,

15                                 Defendant.

16

17
              Pursuant to Local Rule 141(b) and based upon the representations contained in the Government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the Government’s 15-page Exhibit C to the United
19
     States’ Opposition to Defendant’s Motion for Reconsideration, pertaining to Defendant Erik Hermann
20
     Green (“Defendant”), and the Government’s Request to Seal shall be SEALED until further order of this
21
     Court.
22
              It is further ordered that access to the sealed documents shall be limited to the Government and
23
     counsel for Defendant.
24
              The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
26
     the Government’s request, sealing the Government’s exhibit serves a compelling interest. The Court
27
     further finds that, in the absence of closure, the compelling interests identified by the Government would
28

                                                          1
30
              Case 2:11-cr-00468-TLN Document 422 Filed 06/08/20 Page 2 of 2

 1 be harmed. In light of the public filing of the notice of request to seal, the Court further finds that there

 2 are no additional alternatives to sealing the Government’s exhibit that would adequately protect the

 3 compelling interests identified by the Government.

 4          IT IS SO ORDERED.

 5 DATED: June 5, 2020

 6

 7

 8

 9                                                                 Troy L. Nunley
                                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                          2
30
